TREAT, District Judge,
gave his instructions to the jury. With reference to the question of jurisdiction, he said that if the whiskey was not taken from the possession of the railroad company before it was brought into this city, the court had jurisdiction of the offence. He stated the matters the jury had to inquire into, and instructed them on the several counts of the indictment, making no comments on the testimony.
The jury retired, and, after deliberating about three hours, brought in a verdict of guilty against Prettyman on the second count, removing whiskey into this district without the tax on the same having been paid, and not guilty on the first and third counts of the indictment. They found Sperry not guilty on all the counts, and he was acquitted.